                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAQ BEY,                                           Case No. 18-cv-02626-SI
                                                                                            Case No. 18-cv-02628-SI
                                   8                    Plaintiff,
                                                                                            ORDER DENYING MOTION FOR
                                   9             v.                                         LEAVE TO FILE MOTION FOR
                                                                                            RECONSIDERATION AND
                                  10     CITY OF EMERYVILLE POLICE                          VACATING CMC
                                         DEPARTMENT, et al.,
                                  11                                                        Re: Dkt. Nos. 50, 68
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are two lawsuits filed by plaintiff Raq Bey. Action No. 18-2626 SI names

                                  14   individual Emeryville Police Officers as defendants; Action No. 18-2628 SI names the City of

                                  15   Emeryville as a defendant. In each action, plaintiff Bey has filed a motion for leave to file a motion

                                  16   for reconsideration. Those motions are DENIED. Dkt. Nos. 50, 68. Plaintiff is reminded that

                                  17   pursuant to the Court’s most recent Order, plaintiff may amend his complaint to allege only

                                  18   excessive force claims against the individual defendants. Dkt. Nos. 49, 67. Plaintiff must file any

                                  19   amended complaint on or before December 21, 2018.

                                  20          In addition, this matter is currently scheduled for a case management conference on Friday,

                                  21   December 14, 2018. The Court hereby VACATES the CMC. The Court will reschedule the CMC

                                  22   upon the filing of plaintiff’s amended complaint.

                                  23

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: December 11, 2018

                                  27                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  28                                                    United States District Judge
